DETAILED ACTION
This is a Second Action Non Final based on the 16/744,953 application filed on 01/16/2020 and which claims as originally filed have been considered in the ensuing action. The Non Final Rejection mailed on 07/26/2021 has been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Claim Objections
Claim 1 is objected to because of the following informalities:  
On line 7, “into the fluid tank in the fluid tank” should be corrected to ---into the fluid tank----
Claim 9
On line 3, “the resistance” should be corrected to ---the fluid-based resistance---
Claim 14 is objected to because of the following informalities:  
On line 6, “can be” should be corrected to ---is configured to be---
 Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rowing Machine with LED light (Website: https://www.youtube.com/watch?v=0FCq_BB4UVs).

Regarding claim 1:
Rowing machine with LED light discloses directing light (blue light, seen in video) into the fluid tank (see annotated Figure below) from one or more light sources (Rowing machine with LED light fails to specifically disclose the number of lights, however, at least one light is being used) positioned adjacent to the fluid tank to illuminate a fluid (water) inside the fluid tank such that the light is scattered by the fluid and made visible to the user during operation of the exercise machine (see attached screenshot of video); and controlling a quality of the light 

[AltContent: textbox (Fluid tank)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


Regarding claim 2:
Rowing machine with LED light discloses that the parameter comprises an exercise- related parameter (the stroke rate and speed change the intensity of the light, see rejection of claim 1 above).

Regarding claim 3:


Regarding claim 4:
Rowing machine with LED light discloses receiving the exercise-related parameter during operation of the exercise machine and dynamically controlling the quality of the light based on the exercise parameter (the light intensity changes with respect to the stroke of the handle, in the broadest reasonable interpretation the “quality” has been interpreted as the intensity lacking any other structural or functional limitations).

Regarding claim 5:
Rowing machine with LED light discloses that the quality of the light being controlled includes at least one of: color, intensity, or pattern (see rejection of claim 1 above; the intensity of the light is changing throughout the movement of the handle).

Regarding claim 6:
Rowing machine with LED light discloses the fluid tank has a central axis (see annotated Figure below) and the one or more light sources define a light emitting region positioned around the central axis (see annotated Figure below).
[AltContent: textbox (Central axis)][AltContent: connector][AltContent: textbox (Light emitting region)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Regarding claim 8:
Rowing machine with LED light discloses that the central axis is arranged vertically (see Figure above), and the central axis defines an axis of rotation of a resistance device positioned inside the fluid tank (the central axis is also the axis of the fins of the water rower).

Regarding claim 9:
Rowing machine with LED light discloses a transparent fluid tank (see annotated Figure below) configured to provide a fluid-based resistance force (the apparatus is a water rower, the water creates resistance when the fins are moved through the water) and allow a user to exert a force against the resistance force during operation of the exercise machine assembly (see annotated Figure below); and an illumination device (LED lights, shown in annotated Figure below) arranged to direct light from a light source of the illumination device into the 
[AltContent: textbox (LED lights)][AltContent: arrow][AltContent: textbox (Fluid tank)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale



Regarding claim 10:
Rowing machine with LED light discloses the parameter comprises an exercise-related parameter received by the illumination device during operation of the exercise machine (see rejection of claim 9 above, the speed of the stroke changes the intensity of the light).
 
Regarding claim 11:


Regarding claim 13:
Rowing machine with LED light discloses that the quality of the light being controlled includes at least one of: color, intensity, or pattern (see rejection of claim 9 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Rowing Machine with LED light (Website: https://www.youtube.com/watch?v=0FCq_BB4UVs) in view of Bayerlein et al (US 10,816,177).
Rowing Machine with LED light discloses the device as substantially claimed above.

Regarding claim 12:

Bayerlein et al teaches a lighting system for an exercise treadmill, and more specifically teaches a control system that controls the lights 320 based on the heart rate detected by the device. Bayerlein et al further teaches changing the colors of the light based on the heartrate of the user (see column 8 lines 50-67).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the parameter of the Rowing Machine with LED light to be a heartrate of a user, such that the machine detects the heartrate and changes the color of the lighting system, as taught by Bayerlein et al to allow the user to maintain a specific heartrate while exercising. 


Claims 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Rowing Machine with LED light (Website: https://www.youtube.com/watch?v=0FCq_BB4UVs.
Rowing Machine with LED light discloses the device as substantially claimed above.

Regarding claim 14:
Rowing machine with LED light discloses a housing (see annotated Figure below) having a first side (see annotated Figure below) configured to be positioned against an exterior surface of a transparent fluid tank (see annotated Figure below) of a fluid-resistance exercise machine. 
[AltContent: textbox (Light emitting region)][AltContent: arrow][AltContent: textbox (Fluid tank)][AltContent: arrow][AltContent: textbox (1st side)][AltContent: arrow][AltContent: textbox (Housing)][AltContent: arrow]
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Rowing machine with LED light fails to specifically disclose that the light emitting region and the light sources are disposed on the housing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the light sources of Rowing Machine with LED lights such that the lights are on the housing, since it has been held that rearranging parts of an invention involves only routine skill in the art In re Japikse, 86 USPQ 70.

Regarding claim 15:
Rowing machine with LED light as modified discloses that the parameter comprises an exercise-related parameter received by the illumination device during operation of the exercise machine (see rejection of claim 9 above, the speed of the stroke changes the intensity of the light).

Regarding claim 16:
Rowing machine with LED light as modified discloses that the control unit comprises a communication module configured to receive the parameter (The LED light intensity changes with the stroke of the handle, therefore the movement of the handle/rowing machine is in communication with the LED lights).

Regarding claim 17:
Rowing machine with LED light as modified discloses that the parameter is an exercise-related parameter (As shown in the attached video, the intensity of the light changes throughout the stroke of the handle. The speed of the stroke changes the intensity of the light).

Regarding claim 18:
Rowing machine with LED light as modified discloses that the exercise-related parameter includes at least one of: a heartrate, an output rate, a stroke rate, resistance, time, 

Regarding claim 19:
Rowing machine with LED light as modified discloses that the first side is configured to be directly affixed to the exterior surface (see annotated Figure above).

Claims 7 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowing Machine with LED light (Website: https://www.youtube.com/watch?v=0FCq_BB4UVs) in view of Fre-fitness Equipment custom machine (Website: https://www.facebook.com/FREallen/).
Rowing Machine with LED light discloses the device as substantially claimed above.


Regarding claim 7:
Rowing machine with LED light discloses fails to specifically disclose that the light emitting region defines a ring around the central axis.
Fre-fitness Equipment teaches a water rower (see Figure below) with a central axis and LED lights in a ring around the central axis.

    PNG
    media_image2.png
    642
    536
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting region of Rowing Machine with LED light to be a ring around the axis, as taught by Fre-Fitness Equipment to be aesthetically appealing to the user. 


Regarding claim 20:
Rowing machine with LED light as modified discloses fails to specifically disclose that the light emitting region defines a ring around the central axis of a rotary device positioned inside the fluid tank.
Fre-fitness Equipment teaches a water rower (see Figure below) with a central axis and LED lights in a ring around the central axis.

    PNG
    media_image2.png
    642
    536
    media_image2.png
    Greyscale

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the light emitting region of Rowing Machine with LED light to be a ring around the axis, as taught by Fre-Fitness Equipment to be aesthetically appealing to the user. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEGAN M ANDERSON whose telephone number is (313)446-6531. The examiner can normally be reached M-TH 6 a.m. -4 p.m. (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/Megan Anderson/Primary Examiner, Art Unit 3784